Title: To Thomas Jefferson from George Skene Keith, 22 June 1801
From: Keith, George Skene
To: Jefferson, Thomas


               
                  Sir/
                  Keith.hall by Aberdeen June 22d. 1801
               
               I take the Liberty of sending your Excellency two political pamphlets, one of them a Prize Dissertation on the Excellence of the British Constitution, the other, a particular examination of the last French Constitution—The two contain as many examples as I could easily get introduced—of the different beauties or defects both of ancient and modern governments—
               
               I have been induced to give your Excellency the trouble of this Letter, and the papers which accompany it, from the following Causes—I was in early life resolved to settle in America, at the Request of an Uncle, the Revd. John Barclay of St. Peters Church—near Easton Maryland—About 12 years ago I published a pamphlet on the Equalization of Weights Measures and Coins, which, with a manuscript sent along with it, was very favourably accepted by your illustrious Predecessor George Washington—And as I read a pamphlet by your Excellency on the same subject, I have taken the Liberty of sending other two pamphlets—
               I have the Honour to be with great Regard Sir—Your Most Obedient humble Servt
               
                  
                     Geo: Skene Keith
                  
               
            